Citation Nr: 0330480	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  00-12 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.

2.  Entitlement to service connection for rhinitis.

3.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

4.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1975.

The Board of Veterans' Appeals (Board) denied entitlement to 
service connection for sinusitis in January 1989.  

The current appeal arose from an August 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to service 
connection for sinusitis and rhinitis to include as secondary 
to service-connected residuals of a fracture of the mandible, 
service connection for hearing loss of the left ear, an 
increased (compensable) evaluation for right hearing loss, 
and granted entitlement to service connection for tinnitus 
with assignment of a 10 percent evaluation effective March 
20, 2000.

In May 2001 the RO, in a statement of the case in response to 
the veteran's notice of disagreement with the August 2000 
rating decision, initially determined that the veteran's 
combined 30 percent evaluation for his service-connected 
disabilities was correct.  In July 2001 the veteran submitted 
a substantive appeal wherein he stated that he was appealing 
all issues covered in the May 2001 statement of the case.  He 
essentially submitted a notice of disagreement with the 
initial determination of the RO with respect to his combined 
evaluation.  In a more recently dated statement associated 
with the claims file, he continues to question the combined 
evaluation of 30 percent for his service-connected 
disabilities.  This matter is further addressed below.

In November 2002 the Board denied entitlement to an 
evaluation in excess of 10 percent for residuals of a 
fracture of the mandible.

In March 2003 the RO granted entitlement to service 
connection for hearing loss of the left ear which was 
associated with the service-connected right ear hearing loss, 
with assignment of a noncompensable evaluation effective 
August 16, 2002, and affirmed the determinations previously 
entered.  In its April 2003 statement of the case, the RO 
indicated that it had considered the criteria referable to 
new and material evidence.

In June 2003 the veteran withdrew a previous request for a 
Travel Board hearing before a Veterans Law Judge.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals (Board) or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO has not issued a VCAA notice letter to the veteran in 
connection with his current appeal.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The CAFC found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.

A review of the claims file discloses that the veteran has 
not been afforded the benefit of an examination in connection 
with his claim of service connection for sinusitis and 
rhinitis as secondary to his service-connected residuals of a 
fracture of the mandible.  He argues that despite the 
findings of the RO, he was in fact treated for sinusitis in 
service.  The post service medical documentation shows 
repeated diagnoses of sinusitis.  Service medical 
documentation for similar symptomatology has included other 
diagnoses but not sinusitis.  A comprehensive examination to 
ascertain whether the veteran's sinusitis/rhinitis is related 
to service or secondary to service-connected disability would 
materially assist in the adjudication of his appeal.

The veteran has contended that his bilateral hearing loss is 
far more disabling than  currently evaluated, and does in 
fact warrant assignment of a compensable evaluation.  A 
contemporaneous examination to ascertain the current nature 
and extent of his hearing loss would materially assist in the 
adjudication of his appeal.

As the Board noted earlier, the RO has not issued a statement 
of the case as to the denial of entitlement to a higher 
combined evaluation for service-connected disabilities 
currently determined to be 30 percent.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his sinusitis/rhinitis 
since service and his bilateral hearing 
loss since February 2003.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for the 
veteran to examined an ear, nose and 
throat specialist, and an audiologist, 
for purpose of ascertaining whether there 
is a causal relationship between the 
service-connected residuals of a fracture 
of the mandible and sinusitis/rhinitis, 
or whether sinusitis and rhinitis are due 
to service, and the current extent of 
severity of bilateral hearing loss.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.

The examiners must correlate their 
studies and address the following medical 
issues:

(a) Does the veteran have 
sinusitis/rhinitis?

(b) If so, is it/are they causally 
related to the service-connected 
residuals of a fracture of the mandible?

(c) If not so related to service-
connected disability, is it at least as 
likely as not that sinusitis/rhinitis are 
due to service, or if preexisting 
service, was/were aggravated thereby?

(d) If not so related to service-
connected disability on a causal basis, 
do the service-connected residuals of a 
fracture of the mandible aggravate 
sinusitis/rhinitis?

(e) If aggravation is determined to be 
present, the examiner(s) should address 
the following medical issues:

(1) The baseline manifestations of 
sinusitis/rhinitis;

(2) The increased manifestation which, in 
the examiner's opinion, are proximately 
due to service-connected mandible 
fracture based on medical considerations; 
and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of sinusitis/rhinitis are proximately due 
to service-connected mandible fracture 
residuals.

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  The RO should issue a statement of 
the case as to the combined schedular 
evaluation for service-connected 
disabilities.  The veteran should be 
advised of the need to timely file a 
substantive appeal if he wishes appellate 
review.

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the issues on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of the veteran's claims for service connection 
and increased evaluations.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


